WOODLEY, Judge
The offense is driving a motor vehicle upon a public highway while intoxicated; the punishment, 30 days in jail and a fine of $50.
*74The record contains no formal bills of exception and the court’s charge is not attacked.
Two police officers described appellant’s conduct, appearance and demeanor and testified that appellant was in their opinion intoxicated when he drove an automobile on Military Parkway at a high rate of speed and ran into the ditch as he turned on Sam Houston Road, in Dallas County.
Appellant and his wife both testified that he had consumed three bottles of beer but was not intoxicated.
The jury resolved the issue in favor of the State and the evidence is sufficient to sustain its verdict.
No brief has been filed in appellant’s behalf. We have examined the informal bills found in the statement of facts and observe no reversible error.
The judgement is affirmed.